Citation Nr: 1300019	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  09-35 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for status-post dislocation of the fifth distal finger of the right hand.

2.  Entitlement to service connection for a disability manifested by syphilis, venereal disease, genital warts, and herpes.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for status-post circumcision, to include as due to genital warts.

5.  Entitlement to service connection for periodontal disease, for purposes of outpatient treatment only.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to January 1977 and from September 1977 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Although the Veteran initially requested a Travel Board hearing when he perfected a timely appeal on these claims in August 2009, he withdrew his hearing request in August 2012 correspondence.  See 38 C.F.R. § 20.702 (2012).

As is explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims of service connection for status-post dislocation of the fifth distal finger of the right hand, a disability manifested by syphilis, venereal disease, genital warts, and herpes, hemorrhoids, status-post circumcision, to include as due to genital warts, and for periodontal disease, for purposes of outpatient treatment only, can be adjudicated.

With respect to the Veteran's service connection claim for status-post dislocation of the fifth distal finger of the right hand, the Veteran has contended that this disability existed prior to service and was aggravated (permanently worsened) by service.  A review of the Veteran's available service treatment records from his second period of active service shows that, although no right finger abnormalities were reported by the Veteran or noted on clinical evaluation at his enlistment physical examination in May 1977, a history of a broken right small finger that was "OK now" was noted on a medical history report completed at his separation physical examination in July 1981.  Clinical evaluation in July 1981 was normal.  A review of the Veteran's October 2007 VA examination shows that he reported injuring his fifth distal finger of the right hand prior to his entry on to active service and "self-treating" this condition during service.  This examination report also shows that the Veteran currently is diagnosed as having status-post right little finger dislocation of the proximal interphalangeal (PIP) joint with fixed absence of 25 degrees extension and decreased flexion in the metacarpophalangeal (MCP) joint, PIP joint, and distal interphalangeal (DIP) joint.  Unfortunately, the October 2007 VA examiner was not asked to provide and did not provide an opinion as to whether this disability was related to active service or existed prior to the Veteran's active service and was aggravated by service.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the lack of an opinion concerning the etiology of the Veteran's status-post dislocation of the fifth distal finger of the right hand in the October 2007 VA examination, the Board finds that this examination is not adequate for evaluating the Veteran's service connection claim.  Accordingly, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his status-post dislocation of the fifth distal finger of the right hand.

With respect to the Veteran's service connection claims for a disability manifested by syphilis, venereal disease, genital warts, and herpes, hemorrhoids, and for status-post circumcision, to include as due to genital warts, the Veteran has contended that he incurred all of these claimed disabilities during active service.  He alternatively has contended that he currently experiences each of these claimed disabilities and they are attributable to active service.  A review of the Veteran's available service treatment records shows that he had an elective circumcision in May 1978 and was treated for herpes in March 1981.  A review of the Veteran's claims file also shows that there is no competent evidence demonstrating that he experiences current disability due to any of these claimed disabilities which could be attributable to active service.  The Board notes in this regard that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  A review of the Veteran's DD Form 214 indicates that, during his second period of active service from September 1977 to September 1981, his military occupational specialty (MOS) was medical specialist for 3 years and 10 months and he received 8 weeks of medical specialist training in 1977.  The Veteran's available service treatment records show that he was a "field medic" during service.  The Veteran's VA examination in October 2007 also references the fact that he was "a trained medic" during active service.  

Although Veterans as lay persons normally cannot establish the existence or etiology of a claimed disability through lay statements alone, in this case, the Veteran's in-service duties and training as a medic persuasively suggest that his statements constitute competent evidence of the existence of current disability which could be attributable to active service.  To date, however, the Veteran has not been scheduled for VA examination to determine the nature and etiology of any of these claimed disabilities.  In summary, the Board finds that the Veteran's in-service duties and training as a medic and his statements concerning his current disabilities trigger VA's duty to assist by providing him with examinations to determine the nature and etiology of these claimed disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for appropriate examinations to determine the nature and etiology of his claimed disability manifested by syphilis, venereal disease, genital warts, and herpes, hemorrhoids, and status-post circumcision, to include as due to genital warts.

With respect to the Veteran's service connection claim for periodontal disease, for outpatient treatment purposes only, the Veteran essentially has contended that in-service dental treatment caused or aggravated his current periodontal disease.  The service treatment records currently associated with the claims file show that the Veteran received routine dental treatment during his second period of active service from September 1977 to September 1981.  The Veteran also has submitted post-service private treatment records demonstrating that he currently is diagnosed as having periodontal disease.  The Board notes that, under 38 U.S.C.A. § 1712, outpatient dental services and treatment and related dental supplies may be furnished for a dental condition or disability when certain enumerated conditions are met.  See 38 U.S.C.A. § 1712 (West 2002 & Supp. 2012).  A claim for service connection also is considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Service connection may be awarded for missing teeth due to dental trauma or bone loss in service.  The law and regulations also provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are considered non-disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161; see also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  The term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's active service.  See 38 C.F.R. § 3.306(b)(1) (2012); VAOGCPREC 5-97.

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2012).

To establish entitlement to service connection for a tooth, the Veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to in- service trauma is that a Veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).  Mere dental treatment or cracking a tooth while eating is not sufficient to establish eligibility for treatment.  Similarly, broken bridgework due to injury is not dental trauma because it must be the injury of a natural tooth.

To date, the Veteran has not been provided with a VA examination to determine the nature and etiology of his periodontal disease.  The Board again notes that VA's duty to assist includes providing Veterans with examinations where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Given the foregoing, the Board finds that, on remand, the Veteran should be provided with appropriate VA examination to determine the nature and etiology of his periodontal disease.

The Board also notes that it is not clear from a review of the Veteran's claims file whether there are additional service treatment records which have not yet been obtained by the RO.  A review of the Veteran's service treatment records associated with the claims file in July 2007 indicates that they are from his second period of active service between September 1977 and September 1981.  The service treatment records currently associated with the Veteran's claims file do not include any records from his first period of active service between January 1975 and January 1977.  There also is no explanation in the claims file as to why these service treatment records have not been obtained.  

The Court has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  Accordingly, and because this appeal is being remanded for additional development, the Board finds that, on remand, the RO/AMC must attempt to obtain the Veteran's service treatment records from his first period of active service between January 1975 and January 1977.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for status-post dislocation of the fifth distal finger of the right hand, a disability manifested by syphilis, venereal disease, genital warts, and herpes, hemorrhoids, status-post circumcision, to include as due to genital warts, and/or for periodontal disease since his separation from active service.  Advise the Veteran not to resubmit any records already provided to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the appropriate Federal records repository and request the Veteran's complete service treatment records from his first period of active service between January 1975 and January 1977.  If these records have been retired, then take appropriate action to recall them.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for appropriate in-person examination to determine the nature and etiology of his status-post dislocation of the fifth distal finger of the right hand.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that status-post dislocation of the fifth distal finger of the right hand, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that status-post dislocation of the fifth distal finger of the right hand, if diagnosed, existed prior to the Veteran's entry on to active service in January 1975 and, if so, whether it was aggravated (or permanently worsened) by service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that his status-post dislocation of the fifth distal finger of the right hand existed prior to service and was aggravated by service.  The examiner also is advised that the Veteran served as a field medic during his second period of active service between September 1977 and September 1981; thus, his statements concerning status-post dislocation of the fifth distal finger of the right hand should be presumed competent for VA purposes.

3.  Schedule the Veteran for appropriate in-person examination to determine the nature and etiology of his disability manifested by syphilis, venereal disease, genital warts, and herpes.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any disability due to syphilis, venereal disease, genital warts, and/or herpes currently experienced by the Veteran.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability manifested by syphilis, venereal disease, genital warts, and herpes, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred a disability manifested by syphilis, venereal disease, genital warts, and herpes during active service.  The examiner also is advised that the Veteran's available service treatment records from his second period of active service between September 1977 and September 1981 show that he had an elective circumcision in May 1978 and was treated for herpes in March 1981.  The examiner finally is advised that the Veteran served as a field medic during his second period of active service between September 1977 and September 1981; thus, his statements concerning a disability manifested by syphilis, venereal disease, genital warts, and herpes should be presumed competent for VA purposes.

4.  Schedule the Veteran for appropriate in-person examination to determine the nature and etiology of his hemorrhoids.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hemorrhoids, if diagnosed, are related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred hemorrhoids during active service.  The examiner also is advised that the Veteran served as a field medic during his second period of active service between September 1977 and September 1981; thus, his statements concerning hemorrhoids should be presumed competent for VA purposes.

5.  Schedule the Veteran for appropriate in-person examination to determine the nature and etiology of his status-post circumcision.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that status-post circumcision, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that status-post circumcision, if diagnosed, was caused or aggravated (permanently worsened) by genital warts, if diagnosed.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran had an elective circumcision during active service in May 1978.  The examiner also is advised that the Veteran contends that his genital warts caused or aggravated (permanently worsened) his status-post circumcision.  The examiner finally is advised that the Veteran served as a field medic during his second period of active service between September 1977 and September 1981; thus, his statements concerning status-post circumcision and genital warts should be presumed competent for VA purposes.

6.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his periodontal disease.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify all manifestations of periodontal disease currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that periodontal disease, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that a dental disability includes treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease.  A dental disability also includes chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  There is no indication in the Veteran's available service treatment records that he experienced any in-service dental trauma to any of his teeth.  Mere dental treatment or cracking a tooth while eating is not sufficient to establish eligibility for treatment.  Similarly, broken bridgework due to injury is not dental trauma because it must be the injury of a natural tooth.

7.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.  

8.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

